Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted January 21, 202, wherein claims 1, 2, 11-14, and 16 are amended, claims 3-8 and 17-20 are canceled, and new claims 21-25 are introduced.  This application claims benefit of provisional application 64/894241, filed August 30, 2019.
Claims 1, 2, 9-16, and 21-27 are pending in this application.
Claims 1, 2, 9-16, and 21-17 as amended are examined on the merits herein.

Withdrawn Rejections
The rejections of claims 1-20 under 35 USC 112, first paragraph, are withdrawn.
The rejections of claims 1-20 under 35 USC 112(b) for alleged indefiniteness are withdrawn.
The rejection of claims 1-20 under 35 USC 102(a)(1) for being anticipated by US4458066 is withdrawn.
The rejection of claims 1-20 under 35 USC 103 for being anticipated by US4458066 in view of Amaranth et al. is withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 describes a resin “for high swelling in acetonitrile.  Because this limitation is described as a property of the resin, rather than a specific method step, it is unclear whether it is intended to require that the process comprise a specific step of swelling the resin in acetonitrile, or whether it is merely intended to define a particular property of the resin but not actually require that the process use acetonitrile as a solvent.  For the sake of this office action the claim will be interpreted as if it encompasses, at the very least, methods wherein the resin swells in organic solvents including acetonitrile.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The base claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-12, 14, 21-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (Reference included with PTO-892) in view of Gorman et al. (Reference included with PTO-892)
Independent claim 1 is directed to a process comprising reacting an oligonucleotide precursor with a solid support in a reaction vessel, followed by mixing the contents of the reaction vessel by inversion.  Independent claim 1 and dependent claims 11, 12, and 21-23 describe various components of an apparatus including an actuator, a chassis, frame, or support, a bracket, and a connecting feature, all of which describe functions of the various parts without requiring any particular feature.  Dependent claim 2 recites additional generic process steps involved in oligonucleotide synthesis.  Dependent claims 9 and 10 describe the solid support resin as comprising a plurality of different pieces, and therefore not being a single solid mass.  Dependent claim 14 further requires that mixing involve stirring via bubbles introduced into the reaction vessel.

Gorman et al. discloses a process for resin-bound synthesis of polypeptides, and a mixing device for simultaneous mixing of several reaction vessels. (p. 397 left column first paragraph – right column first paragraph) The apparatus used to mix the reaction chambers is described in the right column of p. 398, and in figure 1 on p. 399) This apparatus mixes the reaction vessels by rotating them through an entire 360 degree rotation.  Therefore at any point during this rotation the vessel is inverted relative to its orientation at the opposite point in the rotation, falling within the broadest reasonable interpretation of inversion in the claims.  The reaction vessels are further attached to a disc which is attached by a shaft to a motor.  The disc and shaft are reasonably considered to be an actuator falling within the broadest reasonable interpretation of this term as recited in the claims.  While independent claim 1 further describes a resting position of the reaction vessel, this term is not further defined or related to other claim elements in any limiting manner.  Therefore whatever position a reaction vessel is in when the motion of the mixer is stopped is reasonably considered to be the rest position.  The photograph of the apparatus in figure 1 on p. 399 also clearly shows that it comprises a chassis, frame, or support relative to which the reaction vessels move, meeting the limitations of claims 11 and 12.  The rotating disc further comprises brackets as described in claim 21.  The disc further is attached to a shaft, meeting the requirements of claim 22.  With respect to the “retaining feature” recited in claim 23, this feature is 

    PNG
    media_image1.png
    1216
    1428
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use an apparatus for mixing similar to that described by Gorman et al.  One of ordinary skill in the art would have seen the apparatus described by Gorman et al. as being useful for carrying out the function of 
Therefore the invention taken as a whole is prima facie obvious.

Claims 1, 2, 9-12, 14, 21-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (Reference included with PTO-892) in view of Pedersen et al. (Reference included with PTO-892) in view of the product brochure for the Activo® P11 synthesizer. (Reference included with PTO-892, herein referred to Activo)
Independent claim 1 is directed to a process comprising reacting an oligonucleotide precursor with a solid support in a reaction vessel, followed by mixing the contents of the reaction vessel by inversion.  Independent claim 1 and dependent claims 11, 12, and 21-23 describe various components of an apparatus including an actuator, a chassis, frame, or support, a bracket, and a connecting feature, all of which describe functions of the various parts without requiring any particular feature.  Dependent claim 2 recites additional generic process steps involved in oligonucleotide synthesis.  Dependent claims 9 and 10 describe the solid support resin as comprising a plurality of different pieces, and therefore not being a single solid mass.  Dependent claim 14 further requires that mixing involve stirring via bubbles introduced into the reaction vessel.
Wright et al. discloses low crosslink polystyrene beads grafted with ethylene oxide to produce a graft copolymer swellable in acetonitrile for use in solid phase synthesis. (p. 3373 last paragraph, p. 3375 first paragraph) Wright further discloses preparation of oligonucleotides by automated synthesis using this resin. (p. 3375 last paragraph) Carrying out such a synthesis would involve reacting oligonucleotide phosphoramidite precursors with the solid support and further activation, capping, oxidation, 
Pedersen et al. discloses automated synthesizers for automated peptide synthesis on solid phase resins. (pp. 215-216) Several automated peptide synthesizers are described as being commercially available including the Activo-P11, which uses inversion mixing. (p. 218 table 1)
According to the product brochure for the Activo-P11 automated peptide synthesizer, this instrument mixes the reaction vessel using inversion mixing.  Images of the reaction chamber from the brochure appear below: 
    PNG
    media_image2.png
    555
    789
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    54
    50
    media_image3.png
    Greyscale
Easy access to reactor


    PNG
    media_image4.png
    686
    851
    media_image4.png
    Greyscale

Efficient mixing of the reactor

From these pictures and the description in the brochure, this instrument is disclosed to comprise a reaction vessel wherein reagents and resin-supported peptide are mixed, by rotating the reaction vessel through a repeated 180 degree rotation.  The reaction vessel is also pictured as being fastened by a clip to a support which rotates back and forth holding the reaction vessel.  The support to which the vessel is fastened acts as a retaining means, as it helps to hold the vessel into the clip, and furthermore in order to rotate must by necessity be connected to an actuator and shaft as recited in the claims.  Therefore this apparatus meets the requirements of the claims.

With respect to claim 26, Activo discloses that the P11 synthesizer is controlled by software run on an ecteronic device.  Therefore the process of inverting the reaction vessel, which is carried out automatically, would necessarily involve calculating the angle at which the reaction vessel is tilted using said device.
Therefore the invention taken as a whole is prima facie obvious.

Claims 15 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. in view of Gorman et al. as applied to claims 1, 2, 9-12, 14, 21-23, and 27 above, and further in view of MORI KENJIRO et al. (JP2008-074979, reference and English machine translation included with PTO-892)
The disclosures of Wright et al. and Gorman et al. are discussed above.  Wright et al. in view of Gorman et al. does not disclose a method using a resin having the loading capacity and pore size described in claims 15 and 16.
Mori Kenjuro et al. discloses a styrene-methacrylonitrile-hydroxystyrene-divinylbenzene copolymer for use as a porous resin for use as solid phase synthesis supports. (p. 3 paragraphs 6-7) The amount of hydroxyl groups, which form the attachment points for synthesis of polymers and thus determine the loading degree, is preferably 0.3-0.5 mmol/g, falling within the scope of claim 15. (p. 5 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the resin described by Mori Kenjiro et al. as a solid support for oligonucleotide synthesis in a method such as that described by Wright et al.  One of ordinary skill in the art would have used this resin in this method because Mori Kenjuro et al. specifically discloses that the resin is optimized for solid phase oligonucleotide synthesis.
Therefore the invention taken as a whole is prima facie obvious.

Claims 15 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. in view of Pedersen et al. in view of Activo as applied to claims 1, 2, 9-12, 14, 21-23, and 25-27 above, and further in view of MORI KENJIRO et al. (JP2008-074979, reference and English machine translation included with PTO-892)
The disclosures of Wright et al., Pedersen et al., and Activo are discussed above.  Wright et al. in view of Pedersen et al. in view of Activo does not disclose a method using a resin having the loading capacity and pore size described in claims 15 and 16.
Mori Kenjuro et al. discloses a styrene-methacrylonitrile-hydroxystyrene-divinylbenzene copolymer for use as a porous resin for use as solid phase synthesis supports. (p. 3 paragraphs 6-7) The amount of hydroxyl groups, which form the attachment points for synthesis of polymers and thus determine the loading degree, is preferably 0.3-0.5 mmol/g, falling within the scope of claim 15. (p. 5 paragraph 19) The average pore diameter is preferably 20-70 nm, or 200-700 Å, which substantially overlaps with the range of 300-1000 recited in claim 16.  The resin also exhibited a relatively high degree 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the resin described by Mori Kenjiro et al. as a solid support for oligonucleotide synthesis in a method such as that described by Wright et al.  One of ordinary skill in the art would have used this resin in this method because Mori Kenjuro et al. specifically discloses that the resin is optimized for solid phase oligonucleotide synthesis.
Therefore the invention taken as a whole is prima facie obvious.

Claim 24 is seen to be free of the art.  While numerous instances exist in the art of using rotating or inverting reaction chambers to maintain a solid phase resin in suspension, such as Activo and Gorman et al. cited in this action, nothing in the art specifically points to the internal geometry of the reactor as being important to accomplishing this goal, or suggesting using a reactor comprising two chambers and a connecting channel as described in this claim.  Therefore one of ordinary skill in the art would not have attempted to optimize the internal configuration of the reactor in this manner, rendering this element non-obvious.

Conclusion
Claims 1, 2, 9-16, 21-23, and 25-27 are rejected.  Claim 24 is objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/29/2022